Citation Nr: 1436316	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a pituitary tumor, to include as due to in-service exposure to herbicides.

3.  Entitlement to service connection for endocrine imbalance, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the VA Regional Office (RO) in Detroit, Michigan.

In the Veteran's April 2011 substantive appeal, he indicated that was not appealing the issue of service connection for bilateral hearing loss.  However, the RO proceeded to readjudicate that issue in a May 2012 supplemental statement of the case and also certified that issue to the Board.  In light of the RO's actions, the Board considers the issue of service connection for bilateral hearing loss to be on appeal.   

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded examinations for hearing loss in July 2009 and February 2010; negative nexus opinions were provided from both examiners.  The rationales were that the Veteran had hearing within normal limits at discharge and no threshold shift between entrance and separation.  However, the Veteran's July 1967 separation examination does not actually include audiometric findings.  As the examiners' opinions are based on an incorrect factual premise, the Board concludes that a remand is necessary for a new examination.
As for the other issues, the Veteran was scheduled for an examination in December 2008; he cancelled the examination due to a family emergency and requested that it be rescheduled.  Although the RO rescheduled the audiological examination, the examinations for the pituitary tumor and endocrine imbalance were not rescheduled.  Therefore, a remand is necessary to afford the Veteran an examination for those issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hearing loss, pituitary tumor or endocrine imbalance since 2008.  After securing the necessary release, obtain these records.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. A.S., Dr. M.G., Dr. R.S.  

2.  Then, accord the Veteran an appropriate VA examination to determine the etiology of the Veteran's bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed bilateral hearing loss is related to the Veteran's military service.  The examiner should address the fact that the Veteran's July 1967 separation examination does not include audiometric findings.

3.  Also, accord the Veteran an appropriate VA examination to determine the nature, etiology, and extent of the Veteran's pituitary tumor and endocrine imbalance.  His claims file, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed pituitary tumor and endocrine imbalance are related to the Veteran's military service, to include his conceded in-service herbicide exposure.  The examiner should address the September 2008 opinion from Dr. A.S. that herbicide exposure may have caused the pituitary tumor.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


